Citation Nr: 0318104	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-24 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service from August 1941 to October 
1945; he died in October 1998.  The appellant is his 
surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision issued by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.


REMAND

The United States Court of Appeals for the Federal Circuit 
has revised the stay of 38 U.S.C.A. § 1318 claims directing 
VA to process all DIC claims, including "hypothetical 
entitlement" claims under 38 U.S.C.A. § 1318, except for 
claims to reopen on grounds of new and material evidence.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  Under the Court's order, the Board can now begin 
appellate review of the appellant's claim.

However before the Board can consider the appellant's DIC 
claim on the merits, procedural changes and an interpretive 
ruling must be addressed.  As for procedural changes, in 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, was enacted 
and modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  As no document of record meets the 
specific notice requirements enacted by the VCAA, further 
development is needed.

The applicable VA regulations that implement 38 U.S.C.A. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective in January 2000.  Prior to 
this there had been a concept explored in case law that 
38 U.S.C.A. § 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations that were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.   
See, Notice, 65 Fed. Reg. 3388-3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  However, the new regulations are not 
substantive in nature.  Rather they are merely interpretive 
in that they restate VA's position that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 65 
Fed. Reg. 3388-3392 (January 21, 2000).

As a result of the publication of the recent regulations, 
entitlement to 38 U.S.C.A. § 1318 benefits can be 
established: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for CUE in a 
previous rating decision.  See National Organization of 
Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, and to provide the 
appellant notice of the interpretive ruling governing her DIC 
claim under 38 U.S.C.A. § 1318, the case is remanded to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate her claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on her 
behalf.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.

3.  Thereafter, the RO should 
readjudicate the appellant's 38 U.S.C.A. 
§ 1318 claim.  The readjudication should 
reflect consideration of the current 
version of 38 C.F.R. §§ 3.22 and 20.1106, 
as well as consideration of pertinent 
caselaw, to include National Organization 
of Veterans' Advocates Inc. v. Secretary 
of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II).

4.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




